Citation Nr: 1513017	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served in the Army National Guard from 1986 through 2006, with a period of active duty for training (ACDUTRA) from July to December 1986 and active service from August 2003 to April 2004.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2012, the Board remanded the matters for additional development.  In January 2014, the Board issued a decision denying the claims for service connection for sinusitis and a bilateral hip disability.  The Board also remanded the claim for service connection for headaches.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In December 2014, the Court granted a Joint Motion for Remand filed on behalf of the parties vacating the Board's decision to the extent that it denied service connection for sinusitis and bilateral hip disability. 

The matters have all returned the Board for further appellate action. As will be discussed, the RO is deemed to have complied with the Board's remand instructions with respect to the claim for service connection for headaches. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In response to a December 2014 notification letter regarding the Joint Motion for Remand, the Veteran requested that the case be sent back for initial AOJ review of newly submitted evidence.  Regardless, the Board is remanding these matters that were subject of the Joint Motion for Remand for additional development and consideration of all the evidence of record, to include any recently submitted evidence.  

A review of the Veteran's electronic claims file reveals no additional pertinent records.

The issues of entitlement to service connection bilateral hip disability and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Headaches did not manifest in service and is unrelated to service or ACDUTRA or INACDUTRA.

2.  A headache disability is not caused or aggravated by a service-connected disease or injury.

CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

2.  Headaches are not proximately due to, the result of, or aggravated by a service connected disease or injury, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2007 letter.

While the February 2007 notice letter did not inform the Veteran of what the evidence must show to establish service connection on a secondary basis, the Board finds that there is no prejudice in proceeding with adjudication of the case. In this regard, the Veteran demonstrated actual knowledge of what the evidence must show in various written statements when he expressed that his cervical strain caused and exacerbated his headaches.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, to include records from his active service and National Guard service and all of the identified post-service private treatment records. The Veteran was also provided with a VA examination in February 2012, with addendum opinion in April 2014 as to the nature and etiology of the claimed disability on appeal.  As this examination was based upon review of the claims file, interview of the Veteran, physical examination, and includes rationale for the opinions reached, the Board finds it adequate for adjudication purposes. Moreover, the examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard. Stegall, 11 Vet. App. at 271.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for headaches on a direct basis. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon-for the purpose of providing an opinion on direct service connection-is not warranted in this case. Here is no evidence establishing an "in-service event" during active service or a period of ACDUTRA or INACDUTRA, and therefore there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for headaches is thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that he is entitled to service connection for headaches, as he believes that this disability is the result of his active service, or, in the alternative, that they are related to his service-connected cervical strain.

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the claimed disability on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

On his VA claim for compensation, the Veteran reported that he suffered from headaches from 1986 to 2006 following tooth extraction without use of pain killer.  

In his Notice of Disagreement, the Veteran reported that long drives in Bosnia and rides on Blackhawk helicopters caused tenseness in the neck and headaches.  He also reported that heavy gear caused neck strain and resultant headaches, and that he got headaches while performing civil disturbance responses and drills.  He further noted that while stationed in Germany in 1998, he stayed in a barracks that had asbestos, which increased his headaches.  In a December 2012 report of contact, the Veteran reported that his headaches began in 1998 while stationed in Germany, and was aggravated from then on.

A July 1996 Statement of Medical Examination and Duty Status report reflects that the Veteran complaint of acute onset of posterial cervical neck pain while he walked.  He denied radiation of pain.  He was assessed with acute cervical pain/sprain with mild C5-C6 subluxation.

A January 1999 report from medical history reflects that the Veteran denied frequent or severe headache, and there were no findings referable to headaches on January 1999 report of medical examination.  

The Veteran also denied frequent or severe headache on post-deployment questionnaire in October 2004.

A May 2005 examination reflects that an examination of the head and a neurologic examination were normal.  The Veteran again denied frequent or severe headache on report of medical history at that time.

On VA examination in December 2007, the Veteran endorsed neck pain, which he indicated radiated to the head, and was described as a throbbing, pounding headaches.  He was diagnosed with cervical strain.

A February 2012 VA examination report reflects that the Veteran claimed headaches secondary to cervical strain.  He noted that he was on annual training with the National Guard when he twisted his neck.  He was diagnosed with paracervical muscle spasm, and no mention was made of headache.  The examiner noted that a January 1999 report of medical history indicated that the Veteran checked "no" for frequent or severe headache.  Report of medical examination on the same date also indicated no problems referable to the head.  The Veteran also denied headaches on post-deployment form dated in October 2004 and again in May 2005.   

On examination, the Veteran reported constant headaches varying in intensity.  The headaches were frontal in location and achy in nature.  He could not identify and triggers.  He denied any nausea, vomiting, aura, visual disturbances, photosensitivity, or phonosensitivity associated with them.  

After a physical examination, the examiner diagnosed tension headaches.  She found that the Veteran's headaches were less likely than not proximately due to or the result of the Veteran's service-connected condition.  In so finding, she noted that typically, frontal headaches are not the type of headaches associated with neck conditions.  There was no medical documentation to support his claim that he suffers from headaches secondary to his neck condition.  He also responded "no" on a number of forms to the question of headaches since the alleged neck injury in 1996.

A March 2012 private chiropractic report reflects a clinical assessment of headaches.  

In an addendum opinion dated in April 2014, the examiner noted that after review the claims file, to include the Board's January 2014 remand, it was her medical opinion that it is less than 50 percent probable that the Veteran's headaches was caused by, secondary to, or aggravated by his cervical strain.  In so finding, she noted that the Veteran's cervical strain in mild and service-connected at 10 percent.  He described frontal headaches which were not the type of headaches associated strain.  She further noted that there was insufficient medical evidence to support this claim.  He responded "no" on several forms to the question of headaches since the reported neck injury in 1996. In addition, the Veteran's physical findings of nontender posterior occiput at the base of the skull were inconsistent with headaches aggravated by cervical strain.

In sum, the record reflects diagnosis of tension headaches.  However, there is no indication that the disability is related to active service.  

Here, the service treatment records are silent for headache-related complaints or diagnoses. In fact, the head and neurologic system were normal near separation from the National Guard.  More importantly, each time he had an opportunity to report headaches, he denied a pertinent history.  Moreover, none of the medical evidence of record indicates a relationship between the Veteran's headaches and his active service or a period of ACDUTRA and INACDUTRA.  

There is also no indication that the disability was aggravated during a period of ACDUTRA or INACDUTRA. As indicated, National Guard treatment records do not discuss complaint or treatment of headaches or otherwise indicate that the disability was worsened beyond its natural progression as a result of ACDUTRA or INACDUTRA.

The Board has also considered the Veteran's statements to the effect that his headaches originated in service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Clearly, he is competent to report eh existence of head pain and when that pain started.  However, competence and credibility are different matters.  In this case, his statements are outweighed by the other evidence of record.  Various periodic examinations National Guard examinations disclose normal findings with respect to the head and neurologic system.  Normal findings are not consistent with his report of an in-service abnormality.  In addition, when provided an opportunity to report headaches, he denied a history of headache.  Here, we are not dealing with silence alone.  Rather, there material evidence addressing the issue that is contemporaneous with service.  The post service assertions are inconsistent with the contemporaneous history noted at the time of his service.  The Veteran's own report regarding the onset of his headaches has been inconsistent and varied from onset in 1986, to onset following the episode of cervical strain in 1996, to onset in 1998 while stationed in Germany. The Veteran's assertion of headache symptoms since service is self-interested and contradicted by other evidence, to include his own prior statements. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Veteran's report of an in-servioce onset is inconsistenet with the more probative record and is not credible.

Accordingly, service connection for headaches on a direct basis is not warranted.

Secondary

In regard to the claim for service connection for headaches on a secondary basis, none of the probative evidence supports a finding of a relationship (causation or aggravation) between the Veteran's headaches and his service connected cervical strain.  The only pertinent medical opinion of record is that of the February 2012 VA examiner and addendum opinion in April 2014, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between the service-connected cervical strain and the claimed headache disability.  Thus, the only credible, probative opinion of record weighs against the claim on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his headaches are related to service or  his service-connected cervical strain, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the February 2012/April 2014 examination.  In other words, we have considered the lay opinion and have found it unconvincing when compared to more probative evidence.

The Board acknowledges the May 2007 VA examination report describing symptoms of cervical strain radiating to the head.  However, the mnore probative evidence reflects that his headaches are of a different type, located in a different region and are unrelated (causation or aggravation ) to the service connected cervical disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for headaches. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury, is denied.




REMAND

In light of points raised in the Joint Motion for Remand and the Board's review of claims file, remand for additional development of the remaining claims is warranted.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).

With respect to the claim for service connection for sinusitis, the Veteran reported that this disability had its onset during active duty service and/or is related to various toxins and environmental hazards during service.  

A February 1996 report form Allergy and Asthma Specialists notes that the Veteran had exercise-induced asthma and perennial allergic rhinitis.

A January 1999 service examination report reflects that the sinuses were normal.  A post-deployment health assessment questionnaire reflects that the Veteran checked "yes" to having experienced a chronic cough and runny nose during the deployment.  In May 2005, the Veteran checked "no" to a history of sinusitis.  A May 2007 VA orthopedic examination report reflects that the frontal and maxillary sinuses were non-tender; however, the tonsils were noted to be large.

In the Joint Motion for Remand, the parties instructed the Board to consider whether the Veteran's report of persistent or recurrent symptoms of sinus complications entitled him to a medical examination.

Given that the Veteran is competent to report symptoms capable of lay observation, and that there is indication of current disability that may be related to in-service complaints, the Board finds that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claimed bilateral hip disability, in an October 2013 statement, the Veteran's representative raised the theory of entitlement to service connection for this disability on a secondary basis.  In particular, the representative requested that a VA examiner provide an opinion as to whether the claimed hip disorder is related to the service-connected lumbar strain. As pointed out by the representative, on VA examination in May 2007, the examiner noted that Veteran's hip pain was increased and decreased by the same things as the back.  In the Joint Motion for Remand, the parties agreed that these statements explicitly raised a theory of entitlement to service connection for a bilateral hip disability, as secondary to Veteran's service-connected back disability, which had not been considered.

In addition, given that the relevant opinion evidence of record do not address service-connection on a secondary basis, the Board finds that an additional medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection, to include on a secondary basis. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Board notes that while the Veteran was afforded a VA examination with respect to the claimed bilateral hip disability in May 2007, that examiner found no pathological diagnosis of the right or left hip on physical examination.  Since that time, the Veteran has submitted x-rays of the hips showed right-sided os acetabulum and mild subchondral acetabular sclerosis, and reduced femoral head neck offset.  The left demonstrated markedly reduced femoral head neck offset.  Accordingly, remand is also required for consideration of this newly-submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for secondary service connection for bilateral hip disability. The letter should also ask that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims for service connection on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Sinusitis- The examiner should clearly indicate whether the Veteran has sinusitis or related disability. Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in active service or ACDUTRA or is otherwise medically related to active service or ACDUTRA.

Bilateral Hip- The examiner should identify and current hip disability(ies).  Then, with respect to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a bilateral hip disability was first manifest during active service or event during ACDUTRA or INACDUTRA or is proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include lumbar strain.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. The AOJ should undertake any additional development deemed warranted.
 
4. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


